Citation Nr: 0535256
Decision Date: 09/29/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-00 419	)	DATE SEP 29 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right ankle disorder since June 10, 1998.

2.  Entitlement to an initial rating higher than zero percent, i.e., noncompensable, for a right knee disorder from June 10, 1998, and a rating higher than 10 percent since November 22, 2004.

3.  Entitlement to an initial rating higher than zero percent, i.e., noncompensable, for irritable bowel syndrome (IBS) since June 10, 1998.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) arises from decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO issued a decision in October 1999 granting service connection for recurrent right ankle sprains and for chondromalacia of the patella of the right knee.  The RO assigned an initial zero percent rating for each disorder, effective June 10, 1998.  As well, the RO denied service connection for a stomach disorder, duodenal ulcer disease, IBS, and kidney stones.  

More recently, in March 2003, the RO assigned a higher 10 percent rating for the veterans right ankle disorder, with the same effective date, June 10, 1998, as his prior rating.  An even more recent December 2004 RO decision also assigned a higher 10 percent rating for his right knee disorder, but with a different effective date of November 22, 2004.  As well, the RO granted service connection for IBS and assigned an initial zero percent rating effective June 10, 1998.  The veteran wants higher initial ratings for these disabilities.  Fenderson v. West, 12 Vet. App. 119 (1999).

 A hearing was held in October 2000 at the RO before a local hearing officer.  Later, in August 2005, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of the proceedings are of record.  

At the video conference hearing, the veteran indicated he was withdrawing from appellate consideration his claims for service connection for a stomach disorder, duodenal ulcer disease, and kidney stones.  He provided a signed statement on the same day as his video conference hearing, thereby formally withdrawing these claims from his appeal.  See 38 C.F.R. § 20.204 (2004).

The claims concerning the propriety of the initial ratings assigned for the right ankle and right knee disorders are addressed in the decision that follows.  However, the claim for a higher initial rating for the IBS is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the veteran if further action is required on his part concerning that claim.


FINDINGS OF FACT

1.  Since June 10, 1998, the veteran has had no more than moderate limitation of motion in his right ankle, or mild functional impairment, even assuming he experiences residual pain in it from the recurrent sprains in the past.

2.  From June 10, 1998 until November 21, 2004, the veteran had at least 120 degrees of flexion in his right knee, with full extension, and no instability; but since November 22, 2004, he has had some painful motion and weakness, as well as slight instability, although still no X-ray evidence of arthritis.


 CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the right ankle disorder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).

2.  The criteria are not met for an initial rating higher than zero percent for the right knee disorder from June 10, 1998 through November 21, 2004, but the criteria are met for a higher 20 percent rating as of November 22, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VAs duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

 In this case, VA notified the claimant by letter dated in May 2001 that VA would obtain all relevant evidence in the custody of a Federal department or agency.  He also was advised that it was his responsibility to provide a properly executed release (e.g., a VA Form 21-4142) so that VA could request medical treatment records from private medical providers.  As well, he was also informed that he could send private medical records to the RO on his own.  Further, the rating decision appealed and the statement of the case (SOC) and supplemental statements of the case (SSOCs), especially when considered together, discussed the pertinent evidence, provided the laws and regulations governing the claims, and essentially notified the claimant of the evidence needed to prevail.  The duty to notify of necessary evidence and of the respective responsibilities, his and VAs, for obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimants service medical records are on file, as are his VA medical records.  There is no indication that other Federal department or agency records exist that should be requested.  Records from non-VA medical sources have also been obtained.  The claimant was asked to advise VA if there was any other information or evidence he considered relevant to his claims so that VA could help him by getting that evidence.  He also was advised what evidence VA had requested and notified in the SOC and SSOCs what evidence had been received.  There is no indication that any pertinent evidence was not received, which is obtainable.  Therefore, the duty to notify of inability to obtain records does not arise in this case.  Id.  Thus, VAs duty to assist has been fulfilled. 

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) vacated its previous decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) and remanded the case to the Board for further development and consideration.  Pelegrini II revisited the requirements imposed upon VA by the VCAA.  As already mentioned, the Court held that VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  

 In this particular case, as indicated, the claimant was provided the required VCAA notice in a May 2001 letter, which obviously was sent after the ROs initial adjudication of his claims in October 1999.  But bear in mind that initial adjudication occurred prior to even the VCAA becoming law (which did not happen until the next year, in November 2000).  It therefore stands to reason that the RO did not have any obligation to provide VCAA notice when initially adjudicating these claims because the law had yet to even take effect.

Also bear in mind that, in Pelegrini II, the Court clarified that, in these situations, it is (1) neither explicitly nor implicitly requiring the voiding or nullification of any AOJ [agency of original jurisdiction] action or decision and (2) the appellant is entitled on remand to VCAA-content-complying notice.  Id. at 120.  The Court further stated that in order to comply with the veterans right to appellate review under 38 U.S.C.A. §7104(a), a remand may require readjudication of the claim by the AOJ once complying notice is given, unless AOJ adjudication is waived by the claimant.  Id. at 123, citing Disabled Am. Veterans v. Secy of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) (holding that the Board is not permitted, consistent with section 7104(a) to consider additional evidence without having to remand the case to the AOJ for initial consideration [or] without having to obtain the appellants waiver [of such remand]).

Although the VCAA notice in this particular appeal was not given prior to initially adjudicating the claims  rather, only after  it nonetheless was provided prior to issuing the most recent SSOC in December 2004 (wherein the RO readjudicated the claims in light of the additional evidence received since the initial decision, SOC, and any prior SSOCs).  The VCAA notice also was provided prior to certifying the claimants appeal to the Board.  Also, the claimant had ample opportunity before certification to identify and/or submit additional supporting evidence in response.  He even had an additional 60 days, after issuance of the most recent SSOC in December 2004, to submit additional evidence before the case was certified to the Board.  He also had an additional 90 days to submit supporting evidence after certification of his appeal, and even beyond that with sufficient justification.  38 C.F.R. § 20.1304.

So the timing of the VCAA notice was nonprejudicial and, therefore, no more than harmless error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, whether procedural or substantive, is prejudicial "when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects 'the essential fairness of the [adjudication]."  (quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide notice before the first adverse decision by the AOJ would not have the natural effect of producing prejudice, and therefore, prejudice must be pled as to this deficiency.)


Legal Criteria

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2004); see, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in the veterans favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial ratings assigned when service connection was granted for disorders of the right ankle and right knee, the Board must evaluate the relevant evidence since the effective date of the award; it may assign separate ratings for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

A 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating requires marked limitation of motion.  38 C.F.R. 4.71a, Diagnostic Code 5271.

A 10 percent rating is warranted for slight impairment of the knee, including from recurrent subluxation or lateral instability.  A 20 percent rating requires moderate knee impairment, and a 30 percent rating requires severe knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable rating is warranted for limitation of flexion of the leg (knee) to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of extension of the leg (knee) to 5 degrees.  A 10 percent rating is warranted for limitation of extension of the leg to 10 degrees.  A 20 percent rating is warranted for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  A 40 percent rating is warranted for limitation of extension of the leg to 30 degrees.  A 50 percent rating is warranted for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, in evaluating a service-connected musculoskeletal disability that is at least partly rated on the basis of range of motion, the Board must consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59.

 Analysis

Right Ankle Disorder

Service medical records show the veterans treatment for recurrent right ankle sprains.  However, there was no X-ray evidence of arthritis involving this ankle.  VA examinations since service also have not revealed any indications of arthritis.  Hence, Diagnostic Code 5003, for arthritis of a joint, does not figure in evaluating the severity of the veterans right ankle disorder.

The veterans right ankle disorder  recurrent right ankle sprain  is rated on the basis of limitation of motion of the ankle under Diagnostic Code 5271.  Normal range of motion of an ankle is from 0 to 20 degrees in dorsiflexion and from 0 to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II.  

A VA orthopedic examination in October 1998 revealed the veteran was not able to dorsiflex his right ankle, as the ankle could not be raised above 0 degrees.  However, the ankle reached full plantar flexion; in fact, the examiner actually recorded that plantar flexion was to 46 degrees, or 1 degree beyond full flexion.  And on the most recent VA orthopedic examination on November 22, 2004, the right ankle achieved full dorsiflexion, too; indeed, dorsiflexion of the ankle joint was to 45 degrees, so actually more than the 20 degrees that represents full dorsiflexion.  At the same time, there also was a full 45 degrees of plantar flexion, so normal in that direction as well.

The objective clinical evidence demonstrates that, at no time during the appeal period in question, did the right ankle exhibit, overall, more than moderate limitation of motion.  So this, in turn, equates to a 10 percent rating under DC 5271.  In order to have been entitled to a rating higher than 10 percent since June 10, 1998, the right ankle must have exhibited marked limitation of motion.  And this has not been shown.

 The veteran states that he experiences recurrent pain and twisting of his right ankle.  He says that he is a painter, carpenter, and general handyman, and maintains the pain and instability (giving way) in his ankle have affected his job performance, especially when he has to climb up ladders or stairs.  But according to the report of his November 22, 2004 VA orthopedic examination, there were no objective clinical indications of pain in his right ankle on either plantar flexion or dorsiflexion.  Additionally, he denied using any assistive devices, like a cane or brace for his ankle, and there were no abnormalities insofar as his gait  such as when walking.  No weakness was elicited on strength testing of the ankle, either.  In fact, the November 2004 VA examiner remarked that the veteran had no more than mild (emphasis added) functional loss from the recurrent right ankle sprains.

So the currently assigned 10 percent rating already takes into account any additional limitation of motion the veteran may experience from pain, weakened movement, excess fatigability or incoordination in his right ankle.  Thus, a rating higher than this based on pain or functional loss, alone, is not warranted.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45.

The Board also has considered whether a "staged" rating is appropriate for the veterans right ankle disability.  The record, however, does not support assigning different percentage disability ratings during the period in question since his right ankle has never been more than 10-percent disabling since filing his claim.  Fenderson, supra.  

For these reasons, the claim for an initial rating higher than 10 percent for the right ankle disorder, since June 10, 1998, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the veterans claim, this doctrine is not applicable in the current appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

 Chondromalacia of the Patella of the Right Knee

Service medical records show complaints of right knee pain.  However, there was no X-ray evidence of arthritis involving the right knee.  VA examinations since service also have not revealed any objective (X-ray) indications of arthritis.  Hence, Diagnostic Code 5003, for arthritis of a joint, does not figure in evaluating the severity of the veterans right knee disorder.

The veteran has chondromalacia of the patella of his right knee, a condition that is rated under Diagnostic Code 5257 on the basis of the resulting impairment from recurrent subluxation or lateral instability.  Here, however, a VA orthopedic examination in October 1998 showed full stability of the right knee joint.  The more recent VA orthopedic examination on November 22, 2004 showed some varus instability  while anterior, posterior and valgus positions of the joint were fully satisfactory.  

In order to have been entitled to a rating higher than zero percent for the right knee disorder at any time during appeal period, there must have been at least slight subluxation or lateral instability.  No instability at all  even slight, was shown prior to the November 22, 2004 VA examination.  But that evaluation, for the first time, revealed what appears to be at least slight knee instability, so a 10 percent rating under Diagnostic Code 5257 is warranted from that date going forward.  

In precedent opinions, VAs General Counsel has held that separate ratings may be assigned for X-ray findings of arthritis with limitation of motion of the knee (Diagnostic Codes 5003-5010) and for instability of a knee (Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  However, since the veteran does not have arthritis in his right knee, these opinions are not applicable in this case for assigning a separate rating.

The veterans right knee disorder also may be rated based on limitation of motion of the joint.  Normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The VA orthopedic examination in October 1998 found the right knee reached 135 degrees of flexion, so just 5 degrees short of full (i.e., normal) flexion.  Consequently, this would not even meet the threshold minimum requirements for a noncompensable (0 percent) rating under DC 5260.  On VA orthopedic examination on November 22, 2004, the right knee exhibited 120 degrees of flexion, so 20 degrees short of full (normal) flexion.  But still, this, too, would not even meet the minimum requirements for a noncompensable (0 percent) rating under DC 5260.  And on both examinations, the veteran had extension of the knee to 0 degrees, which is full (i.e., completely normal) extension.  

In order to have been entitled to a rating higher zero percent for the right knee disorder since June 10, 1998, based on limitation of flexion under DC 5260, the right knee must have exhibited at least 45 degrees limited flexion.  This has not been shown, however.  Further, in order to have been entitled to a rating higher than zero percent for the right ankle disorder since June 10, 1998, based on limitation of extension under DC 5261, the right knee must have exhibited at least 10 degrees of limited extension.  This, too, has not been shown.

In another precedent opinion, VAs General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same joint.  See VAOGCPREC 9-2004 (Sept. 17, 2004).  However, here, flexion of the right knee is limited to no more than 120 degrees  even worst case scenario, yet flexion of a knee must be limited to no more than 60 degrees to warrant assignment of even a zero percent evaluation under Diagnostic Code 5260.  As well, the knee has full extension.  A claimant must meet the requirements for a zero percent rating or higher evaluation under Diagnostic Code 5260 (for flexion) and Diagnostic Code 5261 (for extension) in order to receive separate ratings for each.  And this clearly is not the situation here.  Hence, this General Counsel opinion is not applicable in this case.  

 The veteran reports that pain and instability (giving way) in his right knee, just as pain and giving way in his right ankle, interfere with performance of his jobs as painter, carpenter, and general handyman.  And according to the results of the November 22, 2004 VA orthopedic examination, the veteran does indeed experience progressive pain when performing repetitive motion of the right knee.  Significantly, however, it should be noted that he was able to do repetitive deep knee bends for over 90 seconds, i.e., for more than 1½ minutes, despite right knee pain that was described as rising in intensity from 1/10 to 6/10.

The Board observes that some right knee weakness also was elicited with repetitive motion.  Nevertheless, at the same time, the examiner determined the veteran had good quadriceps strength, and there was no complaint of right knee pain during strength testing against strong resistance.  This finding indicates no significant demonstrable fatigability.  And as mentioned earlier, there is no need for assistive devices (e.g., a cane, brace, crutch, etc.), and there is no objective evidence of limping or altered gait, thus indicating no incoordination.  

The November 22, 2004 VA examiner commented that the veterans right knee chondromalacia resulted in moderate (emphasis added), intermittent functional impairment.  The extent of pain and functional loss, first verified on November 22, 2004, coupled with the slight instability, in the aggregate, are consistent with moderate knee impairment under Diagnostic Code 5257, for which a 20 percent rating is warranted.  At the same time, however, criteria for a yet higher rating of 30 percent are not satisfied, as the clinical findings discussed above do not demonstrate impairment consistent with severe joint subluxation or lateral instability.  

The Board has reviewed the entire evidence of record and finds that the zero percent rating assigned for the veterans right knee disorder from June 10, 1998 to November 21, 2004, reflects the most disabling this disorder had been during that time frame.  Further, the 20 percent rating, which this Board decision now assigns for the veterans right knee disorder, effective November 22, 2004, reflects the most disabling this disorder has been since that date.  Fenderson, supra.  

This being the case, the claim for an initial rating higher than zero percent for the right knee disorder prior to November 22, 2004 must be denied, while assignment of a higher 20 percent rating since November 22, 2004, is granted.  In reaching these conclusions, the Board has been mindful of the reasonable doubt doctrine and has resolved all reasonable doubt in the veterans favor.  38 C.F.R. § 4.3.


ORDER

The claim for an initial rating higher than 10 percent for the right ankle disorder since June 10, 1998 is denied.

The claim for an initial rating higher than zero percent, or noncompensable, for the right knee disorder from June 10, 1998 to November 21, 2004 is denied; but a higher 20 percent rating is granted as of November 22, 2004, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As mentioned, the December 2004 decision of the RO granted service connection for IBS and assigned a zero percent (noncompensable) rating for this condition.  And during his subsequent August 2005 video conference hearing, the veteran expressed his dissatisfaction with this initial rating assigned for his IBS.  His hearing testimony is tantamount to a notice of disagreement (NOD) with the ROs December 2004 decision concerning the initial rating for his IBS.  38 C.F.R. § 20.201.  See, too, Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (hearing testimony, once transcribed, can satisfy the [NOD] requirement that a statement be in writing).

 In Manlincon v. West, 12 Vet. App. (1999), the United States Court of Appeals for Veterans Claims (Court) indicated that in a case in which a veteran has expressed disagreement in writing with an RO decision and the RO has failed to issue an SOC, the Board should remand  rather than refer  the claim to the RO for issuance of an SOC.  The veteran also must be given an opportunity to perfect an appeal to the Board on this additional issue by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

Accordingly, this claim is REMANDED to the RO (via the AMC) for the following development and consideration:

Send the veteran and his representative an SOC on the issue of whether he is entitled to an initial rating higher than 0 percent for his IBS.  Advise them of the need to still file a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning this additional issue.  If, and only if, the veteran perfects an appeal of this claim should it be returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded to the RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court 
 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

